Citation Nr: 0802585	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for a cervical spine 
disability, including as secondary to a lumbar spine 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1966 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied, in part, service connection for hypertension and 
lumbar and cervical spine disabilities, and an August 2006 RO 
decision which denied service connection for diabetes 
mellitus.  A hearing was held before the undersigned acting 
member of the Board held in Washington, D.C. in October 2007.  

The issues of service connection for lumbar and cervical 
spine disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not serve in the Republic of Vietnam or 
in the demilitarized zone (DMZ) in Korea during the Vietnam 
Era.  

3.  Diabetes mellitus was not present in service or until 
many years after service and there is no competent evidence 
of a causal connection between the veteran's diabetes 
mellitus and military service or any incident therein, to 
include any exposure to herbicide agents.  

4.  The veteran is not shown to have hypertension at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, may not be so presumed, nor may the veteran's 
diabetes mellitus be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  

2.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service nor may 
hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for diabetes 
mellitus and hypertension, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
hypertension and diabetes mellitus, claimed as due to 
herbicide exposure, any questions as to the appropriate 
disability ratings or the effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in April 2003, and February 2006, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims, including any evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran also testified 
at a hearing before the undersigned acting member of the 
Board in Washington, D.C. which was held in October 2007.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes examinations are not 
needed because there is no persuasive evidence of in-service 
disease or injury or a presumptive disease which would 
support incurrence or aggravation and an indication that the 
current conditions are related to service.  

At the hearing conducted in October 2007, the veteran 
submitted directly to the Board photographs of various places 
he was stationed and visited in Korea and Thailand during 
service, and included a waiver of RO consideration of this 
evidence.  Therefore, a remand to the RO for consideration of 
this evidence is not necessary or required.  38 C.F.R. 
§ 19.9(b)(3).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for diabetes mellitus 
or cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Diabetes Mellitus

In the instant case, the veteran does not claim nor do the 
service records show that he had service in the Republic of 
Vietnam or in the DMZ in Korea during the Vietnam Era.  
Rather, the veteran asserts that he believes he was exposed 
to herbicides from contaminated mail bags while working in 
mail rooms in Korea and in Thailand during service.  

As to the veteran's claim of exposure to herbicides from 
contaminated mail bags, the Board finds that he is not shown 
to be qualified through education, training or experience to 
offer an opinion as to any claimed exposure to hazardous 
material.  Additionally, the veteran does not claim nor do 
the service personnel records show any period of temporarily 
duty (TDY) in Vietnam or the DMZ in Korea or that he was 
authorized R&R in Vietnam.  

The evidentiary record includes a statement by a VA physician 
in June 2006, to the effect that the veteran may have been 
exposed to herbicide agents, which he "assumed" would have 
been sprayed around the perimeters of the air bases the 
veteran was assigned to in Korea and Thailand.  He also 
indicated that "if" herbicide agents had been sprayed from 
airplanes, the veteran would also have been exposed by virtue 
of being physically present in the area.  Although the 
diagnoses included diabetes mellitus, the physician did not 
relate the veteran's diabetes mellitus to service or to 
herbicide exposure in service.  

Assuming, for the sake of argument, that the physician's 
statements were interpreted as implying a relationship 
between the veteran's diabetes and service, his opinion is 
speculative at best.  That is, the physician is not qualified 
through education, training or experience to offer an opinion 
as to the use of herbicide agents by the military or whether 
the veteran was, in fact, exposed to hazardous material.  
This is a factual question within the purview of the Board 
and is outside the area of expertise of the physician.  In 
this regard, the Board notes that the veteran specifically 
denied any direct exposure to herbicide agents in service 
when examined by the physician, and stated only that he 
believed that he may have been exposed through handling mail 
bags.  

In any event, the Court has held that a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.); 
Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is 
inadequate when it is unsupported by clinical evidence.)).  
As the physician is not competent to offer an opinion as to 
whether the veteran was, in fact, exposed to herbicide agents 
in service, his opinion on this subject is of no probative 
value.  

Concerning the claim of service connection by way of 
presumption of exposure to herbicides, the law is clear that 
the individual must have served in the Republic of Vietnam, 
in the waters offshore, or in some other location which 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2007).  As the veteran did not 
serve in Vietnam or in the DMZ in Korea at anytime during 
active service, there can be no basis to grant service 
connection based on presumption of exposure to herbicides.  
While the veteran may believe that he was exposed to 
herbicides from contaminated mail bags, he has not provided 
any competent evidence to support his assertion.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
diabetes mellitus.  Likewise, there are no indications of any 
signs, symptoms or manifestations of a diabetes mellitus 
within the first year following his separation from service 
in December 1970, nor does the veteran so contend.  Private 
medical records show that the veteran was first diagnosed 
with diabetes mellitus in 2002, more than 31 years after 
discharge from service.  Under the circumstances, there is no 
basis to grant service connection based on the presumption of 
service incurrence under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has considered the veterans assertions that his 
diabetes mellitus is a result of exposure to Agent Orange 
from contaminated mail bags in service.  However, as a 
layperson, his is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's diabetes mellitus, 
and no evidence of any manifestations or symptoms 
attributable to diabetes mellitus during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  Accordingly, the 
appeal is denied.  

Hypertension

The veteran has offered no specific contentions as to why he 
believes his current hypertension is related to service, 
other than to assert that service connection should be 
established as having had its onset in service.  

The veteran's service medical records show no complaints, 
treatment, abnormalities, or diagnosis of hypertension during 
service.  The veteran denied any problems with high or low 
blood pressure, dizziness or fainting spells, palpitation or 
pounding heart, or pain or pressure in his chest on a Report 
of Medical History for separation from service in December 
1970, and no pertinent abnormalities were noted on 
examination at that time.  The veteran's blood pressure at 
the time of his separation examination was 110/60 and a chest 
x-ray study was negative.  

Similarly, there were no complaints, abnormalities, or 
diagnosis of hypertension when first examined by VA in 
January 1984.  The veteran's heart and vessels were normal on 
examination.  His blood pressure was 110/76 in the sitting 
position, 110/70 in the recumbent position, and 116/78 
standing.  The first diagnosis of hypertension was noted on a 
private medical report in November 1988, nearly 18 years 
after discharge from service.  The medical records at that 
time showed that the veteran was seen at a private emergency 
room for chest pains of two weeks duration.  His blood 
pressure was 160/110 and an EKG study was negative.  The 
diagnoses included hypertension.  

While the veteran believes that his current hypertension is 
related to service, he has presented no competent evidence to 
support his assertions.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  While the veteran is competent to offer testimony 
concerning his symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of hypertension in service 
or until many years after discharge from service, and no 
competent evidence of a medical nexus between the veteran's 
current hypertension and military service, the Board finds 
that there is no basis for a favorable disposition of the 
veteran's claim.  


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure is denied.  

Service connection for hypertension is denied.  


REMAND

Concerning the remaining issues of service connection for 
lumbar and cervical spine disabilities, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The service medical records showed that the veteran was 
treated for low back strain on several occasions in service.  
However, x-ray studies were consistently negative for any 
objective abnormalities.  Although the veteran testified at 
the personal hearing in October 2007, that he had chronic 
back problems ever since service, he made no mention of any 
such problems when examined by VA in December 1983.  
Subsequent private medical records indicated that the veteran 
sustained an injury to his neck and back at work in February 
1989, and that he filed a Worker's Compensation claim in 
connection with that incident.  

It is interesting to note here, that while the veteran 
testified that he had not been able to engage in any type of 
strenuous physical employment since his discharge from 
service, he stated on a Vocational Assessment report in 
October 1992, that he worked primarily in "macho jobs" 
requiring heavy physical labor ever since his discharge from 
military service, and said that he was no longer able to work 
in that capacity ever since his work related injury.  The 
evidentiary record as currently constituted does not include 
any employment medical records pertaining to the industrial 
accident or to the Worker's Compensation claim.  

In any event, in order to establish service connection for 
the claimed disabilities, there must be (1) medical evidence 
of a current disability; (2) medical evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Part of VA's duty to 
assist under VCAA is to provide the veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2007).  

In this case, the veteran has never been afforded a VA 
examination to determine the nature and etiology of any 
current back disability.  Given the fact that he was treated 
for low back problems in service, he should be afforded an 
examination to determine the nature and, if feasible, 
etiology of any current back disability.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

At this point, it should also be noted that in his 
substantive appeal received in March 2005, the veteran 
asserted that his cervical spine problems were caused by his 
low back disability.  This theory of the veteran's claim for 
a cervical spine disability has never been considered.  As 
the claim must be remanded for additional development, the RO 
is advised that consideration of the cervical spine claim 
should include the question of secondary service connection 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection includes instances in which 
there is an additional increment of disability of a 
nonservice-connected disability due to aggravation by an 
established service-connected disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any low 
back or cervical spine problems since his 
discharge from service.  Of particular 
interest are the names and addresses of 
the employer where the veteran suffered 
the work related injury in February 1989, 
and any physicians who treated him for 
his injuries, as well as all records 
pertaining to his Worker's Compensation 
claim related to the accident.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, etiology of any identified 
lumbar and/or cervical spine disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to the following:  

a.  If a lumbar or cervical spine 
disability is identified, is it is 
at least as likely as not that 
either disability had its onset in 
service?  

b.  If a lumbar spine disability was 
present in service or is otherwise 
related to service, and the veteran 
is shown to have a current cervical 
spine disability, is it is at least 
as likely as not that any identified 
cervical spine disability is 
proximately due to or the result of, 
or aggravated by the lumbar spine 
disability?  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If 
service connection is established for a 
lumbar spine disability, the RO should 
also consider whether any identified 
cervical spine disability is proximately 
due to or the result of, or aggravated by 
the service-connected lumbar spine 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  The RO should also 
adjudicate the claim of entitlement to 
service connection for a cervical spine 
disability on a direct basis.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




		
	G. A. WASIK
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


